El Juez Asociado Se. MacLeary,
emitió la siguiente opinión del Tribunal.
El peticionario en la presente -causa fué procesado en la Corte Municipal de Cayey por violación de las leyes electorales, y en el acto del juicio fué declarado culpable y condenado á dos meses de prisión en la Cárcel del Dis-trito. El peticionario solicitó un auto de habeas corpus *252ante el Honorable diaries E. Eoote, Juez de la Corte de Distrito de Guayama, y después de la vista de la causa fué excarcelado por la razón de que la Corte Municipal de Cayey no era competente para juzgar definitivamente al procesado bajo la acusación del delito que se le imputaba por violación de las .leyes electorales.
El acusado, al hacer su defensa ante la Corte sentencia-dora, citó como autoridades el artículo 161 del Código Penal y el artículo 403 del Código de Enjuiciamiento Criminal, así como el artículo 483, párrafo lo. del mismo Códi-go, que trata del habeas corpus.
El Eiscal especial que seguía esta causa interpuso re-curso de apelación contra la sentencia de la Corte, excar-celando al detenido, y sometió el caso á esta Corte para su resolución. La sentencia de dicha Corte, contra la cual se interpuso la presente apelación, á la letra dice así:
“En la Corte de Distrito del Distrito Judicial 'de Guayama. — Felipe Correa versus El Pueblo de Puerto .Rico. — El día 11 de Marzo de 1905 fué producido á mi presencia el cuerpo de Felipe Correa en el sitio que se expresa en dicho auto; y habiendo oído las alegaciones del Fiscal y abogado del peticionario y leído y consi-derado las diligencias practicadas respecto al mismo reservé la re-solución hasta hoy día trece del actual, en que soy de parecer que la prisión de Felipe Correa es ilegal y en su virtud, Yo, Charles E. Eoote, Juez .de la Corte de Distrito del Distrito Judicial de Gua-yama por la presente ordeno que el referido Felipe Correa sea ex-carcelado y puesto en libertad inmediatamente por dicho Luis Meana Alcaide de la Cárcel de Cayey por la causa antes especificada. Dado y firmado por mí bajo el sello de esta Corte en Guayama á trece de Marzo de 1905.”
El Eiscal, en nombre del Gobierno, afirma que el dete-nido fué juzgado bajo los artículos 93 y 44 del Código Penal, que dicen lo siguiente:
"Art. 93. — Toda persona que, ocupando un empleo público, obsti-nadamente rehusare, ó descuidare cumplir las obligaciones de dicho *253empleo, ó que "infringiere cualquiera disposición legal relativa á sus obligaciones ó las de su cargo y para lo cual no se hubiese señalado otra pena, incurrirá en multa máxima de cinco mil (5.000) dollars, ó cárcel por el término máximo de un año, ó ambas penas.
Art. 44. — Un acto ú omisión penable de distintos modos por 'dis-tintas disposiciones de este Código, podrá castigarse con arreglo á cualquiera de dichas disposiciones, pero en ningún caso bajo .más de una; la absolución ó convicción y sentencia bajo alguna de ellas, impedirá todo procedimiento judicial por el mismo acto ú omisión, bajo cualquiera de las demás.”
Los hechos consignados en la acusación contra el preso quedan expuestos como sigue:
<fEn Cayey el día 23- de Enero de 1905, ante mí Angel María Ro-dríguez, Juez Municipal, compareció 'Clemente Figueroa vecino de la Cidra y previo juramento declara que el día de las elecciones cuan-do penetraban los electores en el Colegio No. 41 con el fin de votar, el Presidente de dicho Colegio Sr. Correa, le hacía preguntas inne-cesarias tales como: ¿U. votó el año pasado? Hay cuatro partidos. ¿ Vá á votar U. por qué ipartido? ¿Vá á votar por el partido Unionista, ó va á votar por el partido demócrata ó Am á votar .por el partido republicano? ¿Se encuentra capacitado para votar? Y también in-vertía más tiempo en la votación dando lectura nombre por nombre á todos los candidatos. En prueba de todo firma en unión del Sr. Juez. ’ ’
Aparece claramente que estos hechos constituyen una violación de las leyes electorales, comprendidos entre los previstos en el artículo 161 del Código Penal, y por lo tan-to constituyen un felony, y deben castigarse como tal. Pero se afirma que también están comprendidos en el ar-tículo 93 de dicho Código, y pueden considerarse como un misdemeanor, y por lo tanto que pueden castigarse como tal. Pero por una lectura cuidadosa del artículo 93 se verá que sólo se refiere á las ofensas “para las cuales no se hubiese señalado otra pena” con el fin de que las violacio-nes de la ley no queden siu castigarse. Así es que en vista de que los actos imputados al preso son castigados con *254arreglo al artículo 161 del Código Penal, no pueden ser comprendidos en el artículo 93, y por consiguiente el 44 de dicho Código no tiene aplicación á los mismos.
El acusado debía haber sido juzgado con arreglo al ar-tículo 161 y si se probara su culpabilidad, según parece haberse probado en este caso, debía haberse castigado por “una multa máxima de mil dollars, ó presidio por un tér-mino de uno á cinco años, ó ambas penas.”
Siendo calificado este delito por las le3res como “.felony”, está fuera de la jurisdicción de la Corte Municipal, y por consiguiente el caso está comprendido en el ar-tículo 5 de la Lejr de Habeas Corpus, ó sea, el artículo 483 del Código de Enjuiciamiento Criminal, párrafo lo., ha-biendo la Corte Municipal traslimitado su jurisdicción en el juicio definitivo del presente caso, debía haberse ex-carcelado al preso, y la sentencia de la Corte de Distrito en la presente causa, según queda transcrita anteriormen-te es justa. 1
Por las razones anteriormente expuestas dicha senten-cia de la Corte de Distrito debe confirmarse..

Confín tutela.

Jueces concurrentes: Sres. Presidente Quiñones, y Asociados, Hernández y Eigueras.
El Júez Asociado Sr. Wolf no formó Tribunal en la vista de este caso.